UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 BERNARD R. WERWIE, JR.,

               Plaintiff,

        v.
                                                            No. 19-cv-3713 (DLF)
 RUSSELL VOUGHT, Director, Office of
 Management and Budget, et al.,

                Defendants.


                                             ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is

       ORDERED that the defendants’ Motion to Dismiss, Dkt. 11, is GRANTED, and the

plaintiff’s Complaint, Dkt. 1, is DISMISSED.

       The Clerk of Court is directed to close this case.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
November 18, 2020                                             United States District Judge